DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered. 
Claims 1-2, 4-5, 12-13, 15-16, 19, and 21 were amended. Claim 20 has been canceled. Claims 1-2, 4-5, 12-13, 15-16, 19, and 21 are pending and have been examined.

Response to Arguments/Amendments
The 11/2/2021 amendment has obviated the prior objections, which are withdrawn accordingly.
The 11/2/2021 amendment has obviated the prior rejection under 35 USC § 112. The rejection is withdrawn.
Applicant’s arguments, see pp. 12-13, filed 11/2/2021, with respect to the rejection(s) of claim(s) 1-2, 4-5, 12-13, 15-16, 19, and 21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further U.S. Patent Application Publication 2017/0353404 by Hodge.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,452,982 (hereinafter ‘982) in view of U.S. Patent 4,894,777 to Negishi et al. (“Negishi”) and U.S. Patent Application Publication 2009/0055210 by Noda et al. (“Noda”). For example, with respect to claim 1, the ‘982 patent claims:
1. A conversation system comprising: See ‘982, claim 1, e.g. “An emotion estimating system.”
‘982 does not expressly claim: a central processing unit configured to: However, this is taught by Negishi. See Fig. 5 along with col. 5, lines 5-8, e.g. “As the feature of FIG. 5, a plurality of channels of co-processors (COP) for controlling an actual task are provided to a single chip as needed in addition to a CPU.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
acquire personality information of a user that is registered in advance; See ‘982, claim 1, e.g. “a learning model configured to accept external information and biological information as input” Also see claim 5, e.g. “the estimation unit determines that the user has a personality type.”
acquire biological information of the user; See ‘982, claim 1, e.g. “biological information about the user detected by a second detector”
estimate a mental state of the user from the acquired personality information and the acquired biological information; and  See ‘982, claim 1, e.g. “an estimation unit configured to: receive the external information about the user detected by a first detector and the biological information about the user detected by a second detector, determine a weighting factor for the external information and a weighting factor for the biological information based on a situation around the user, and estimate an emotional state of the user by inputting the weighted external information and the weighted biological information into the learning model.”
The ‘982 patent does not expressly claim: change a personality of a conversation device to be the same with the personality information of the user and the estimated mental state of the user according to a … [data structure] storing an information which relates the personality of the conversation device to the mental state of the user, wherein. However, this is taught by Negishi. See Negishi, col. 4, lines 62-68, e.g. “the apparatus learns when the user experiences a degree of fatigue, so that communication 
‘982 and Negishi do not expressly disclose a table. However, this is taught by Noda. See Noda, Fig. 2, depicting a personality mapping table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the information storage of Negishi with Noda’s table in order to identify potentially effective persuasion items according to a personality as suggested by Noda (see at least ¶ 0035).
the conversation system comprises a machine learning model, See ‘982, claim 1, e.g. “a learning model.” 
the central processing unit couples to the conversation device, wherein the conversation device comprises a camera that detects at least any one of a facial expression, positional information of a part of a face, the number of blinks, a body temperature, a body action and a posture of the user to obtain the biological information of the user, and See ‘982, claim 10, e.g. “wherein the first detector detects at least one of an expression and speech of the user as the external information.” Note 
the central processing unit inputs the biological information of the user and the personality information of the user to the machine learning model to estimate the mental state of the user. See ‘982, claim 1, e.g. “estimate an emotional state of the user by inputting the weighted external information and the weighted biological information into the learning model.”
wherein the central processing unit transmits … [data] … via a network, See ‘982, claim 13, e.g. “the interactive robot transmits current position information to the control server,” Note that some network is required for transmission. ‘982 does not expressly claim: the changed personality of the conversation device to the conversation device However, this is taught by Hodge. See Hodge, Fig. 1, depicting conversation device(s) 120 coupled to communication center 110. Also see Fig. 2, depicting communication center 110 along with ¶ 0048 and ¶ 0053, e.g. “The settings panel 520 includes settings for an inmate to change regarding the inmate's profile and the chatbot's profile. … Chatbot profile settings include personality type … the application server 208, via the web server 206, provides the website interface options on chatbot data such as appearances settings, audio settings, and personality settings of a desired chatbot, for the inmate to select from.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data transmission of ‘982 with Hodge’s conversation network in order to provide system 
‘982 does not expressly claim: the conversation device receives the transmitted personality of the conversation device via the network and performs a conversation with the user based on the received personality of the conversation device and a database of the conversation device storing a conversation method and response contents of the conversation device corresponding to the received personality of the conversation device. However, this is taught by Negishi and Hodge. See Negishi, Fig. 8, depicting a conversation method and response contents based on a received personality. Also see Fig. 7 element 5a and associated text at col. 6, lines 3-6, e.g. “A controller 5 controls the entire apparatus, and comprises a basic data storage 5a for storing basic data (data indicating personality and favor) for each operator.” Note that Hodge teaches the use of a network for transmitting personality settings as cited above. Also see Hodge, Fig. 5, depicting a conversation device 502 providing a chatbot 512 with a personality settings 520. Note that as described in ¶ 0048 and 0053 (cited above), the personality associated with chatbot 512 is provided by application server 208 to conversation device 120 via network 101.

In regard to claim 2, ‘982 does not expressly claim: 2. The conversation system according to claim 1, wherein the central processing unit estimates the mental state of the user on the basis of a displacement from the personality information of the user that is obtained from the detected biological information of the user. However, this is taught by Negishi. See Negishi, col. 4, lines 62-68, e.g. “changes in pupil movement …”

In regard to claim 4, ‘982 claims: 4. The conversation system according to claim 1, wherein the central processing unit includes a biological sensor and detects at least any one of a skin potential, a heart rate, and volume pulse waves of peripheral blood vessels of the user. See ‘982, claim 10, e.g. “the second detector detects at least one of skin potential and heart rate of the user as the biological information.”

In regard to claim 5, all further limitations have been addressed in the above rejection of claim 4. 

Claims 12-13, 15-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,452,982 (‘982) in view of Negishi and Noda as applied above, and further in view of U.S. Patent Application Publication 2014/0317030 by Shen et al. (“Shen”).

In regard to claim 12, the ‘982 patent does not expressly claim the claimed limitations. However, Shen teaches the following:
12. The conversation system according to claim 1, wherein the central processing unit acquires the personality information of the user from results of a questionnaire or a personality diagnosis test. See Shen, ¶ 0034, e.g. “Conversation-simulating system 102 can include a storage device 110 that stores behavior surveys 112, and uses the survey 

In regard to claims 13 and 15-16, all further limitations have been addressed in the above rejection of claim 12. 

In regard to claim 19, ‘982 does not expressly claim: 19. The conversation system according to claim 1, wherein the central processing unit acquires a diplomatic-introvert scale, a neurotic scale, and a psychotic tendency scale as the personality information of the user. However, this is taught by Shen. See Shen, ¶ 0013-0014 and 0034, e.g. “the personality-trait categories include one or more of: … extraversion; … neuroticism; psychoticism.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the personality acquisition of ‘982 with Shen’s personality categories in order to help train a simulated conversation for a user as suggested by Shen (see at least ¶ 0030).

21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,452,982 (‘982) in view of Negishi and Noda as applied above, and further in view of U.S. Patent Application Publication 2007/0074114 by Adjali et al. (“Adjali”).

In regard to claim 21, the ‘982 patent does not expressly claim the claimed limitations. However, Adjali teaches the following: 
21. The conversation system according to claim 1, wherein the personality of the conversation device comprises a posture or a behavior of the conversation device. See Adjali, ¶ 0100, e.g. “the module 10 can cause the character to gesture or move (e.g. walk, wave its hand, shake its leg, perform a handstand etc.), or exhibit any facial expression (e.g. smile, wink, poke its tongue out etc.) as deemed appropriate for the class of the user 8 and ongoing dialogue.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Negishi’s conversation with Adjali’s behavior in order to engage in an appropriate dialogue as suggested by Adjali.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,894,777 to Negishi et al. (“Negishi”) in view of U.S. Patent Application Publication 2009/0055210 by Noda et al. (“Noda”) and U.S. Patent Application Publication 2017/0353404 by Hodge (“Hodge”).

In regard to claim 1, Negishi discloses:
1. A conversation system comprising: a central processing unit configured to: See Negishi, Fig. 7, depicting a system, including a controller processor 5. Also see Fig. 5 along with col. 5, lines 5-8, e.g. “As the feature of FIG. 5, a plurality of channels of co-processors (COP) for controlling an actual task are provided to a single chip as needed in addition to a CPU.”
acquire personality information of a user that is registered in advance; See Negishi, Fig. 7, element 2 along with col. 3, lines 58-61, e.g. “data indicating personality … is input beforehand.” 
acquire biological information of the user; estimate a mental state of the user from the acquired personality information and the acquired biological information; and See Negishi, Fig. 7, element 6, depicting a sensor. Also see col. 3, line 61 – col. 4, line 2, e.g. “the mental condition of the operator can be checked based on the pupil movement of the operator, body temperature, room temperature, pulsation, blood pressure, and input errors sensed by a sensor of the machine … However, with this method, the machine can grasp the personality and the mental condition of the operator, and may display a message on a screen or announce a message by voice as if it were a good friend.”
change a personality of a conversation device to be the same with the personality information of the user and the estimated mental state of the user … See Negishi, col. 4, lines 26-35 and 62-68, e.g. “it is discriminted that the degree of fatigue of the operator 1 becomes considerable or that the operator cannot concentrate himself or herself on the operation, and a message "Short Break?" or an image that an operator likes or prefers is displayed on a portion of the screen. … the apparatus learns when the user experiences a degree of fatigue, so that communication depending on the detection state can be performed.” Also see col. 6, lines 17-19, e.g. “Therefore, when the following mental condition is detected to output a message, output data best suitable for the operator is output.”
… according to a … [data structure] storing an information which relates the personality of the conversation device to the mental state of the user, wherein See Negishi, col. 6, lines 31-35, e.g. “Therefore, the input of the ID. No. is necessary for the 
Negishi does not expressly disclose a table. However, this is taught by Noda. See Noda, Fig. 2, depicting a personality mapping table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Negishi’s information storage with Noda’s table in order to identify potentially effective persuasion items according to a personality as suggested by Noda (see at least ¶ 0035).
the conversation system comprises a machine learning model, See Negishi, col. 5, lines 10-13, e.g. “the machine has a function for detecting and learning the mental condition of the operator.”
the central processing unit couples to the conversation device, where the conversation device comprises a camera that detects at least any one of a facial expression, positional information of a part of a face, the number of blinks, a body temperature, a body action and a posture of the user to obtain the biological information of the user, and  See Negishi, col. 4, lines 10-12, e.g. “The OA spectacles 4 have a far-infrared sensor capable of continuously tracing the pupil movement of the operator 1.” Note that a broad but reasonable interpretation allows Negishi’s sensor to apply to the claimed “camera.” Also note Hodge, Fig. 1, elements 120 and 110, depicting processing unit 110 coupled to conversation device 120. Also see ¶ 0021, e.g. “The communication device 120 ... can be configured to include a camera and a screen for generating and viewing videos or images”
the central processing unit inputs the biological information of the user and the personality information of the user to the machine learning model to estimate the mental state of the user. Negishi, col. 3, line 61 – col. 4, line 2 as cited above along with col. 4, line 62 - col. 5, line 56, e.g. “Information indicating the mental condition of the operator such as changes in pupil movement, input error frequency, pulsation, body temperature, blood pressure, and the like is sensed by the apparatus, and the apparatus learns when the user experiences a degree of fatigue, so that communication depending on the detection state can be performed. … As in this embodiment, the fact that the machine has a function for detecting and learning the mental condition of the operator means that the machines has AI (artificial intelligenece). … The PMI OS can be considered as an OS having an AI-like function for gradually learning the habits or personality of an operator through an interaction with the operator and for allowing better understanding.” Also see col. 6, lines 55-57, e.g. “detecting a mental condition of the operator by detecting information indicating the personality of the operator.”
Negishi does not expressly disclose: wherein the central processing unit transmits the changed personality of the conversation device to the conversation device via a network, However, this is taught by Hodge. See Hodge, Fig. 1, depicting conversation device(s) 120 coupled to communication center 110. Also see Fig. 2, depicting communication center 110 along with ¶ 0048 and ¶ 0053, e.g. “The settings panel 520 includes settings for an inmate to change regarding the inmate's profile and the chatbot's profile. … Chatbot profile settings include personality type … the application server 208, via the web server 206, provides the website interface options on chatbot 
the conversation device receives the transmitted personality of the conversation device via the network and performs a conversation with the user based on the received personality of the conversation device and a database of the conversation device storing a conversation method and response contents of the conversation device corresponding to the received personality of the conversation device. See Negishi, Fig. 8, depicting a conversation method and response contents based on a received personality. Also see Fig. 7 element 5a and associated text at col. 6, lines 3-6, e.g. “A controller 5 controls the entire apparatus, and comprises a basic data storage 5a for storing basic data (data indicating personality and favor) for each operator.” Note that Hodge teaches the use of a network for transmitting personality settings as cited above. Also see Hodge, Fig. 5, depicting a conversation device 502 providing a chatbot 512 with a personality settings 520. Note that as described in ¶ 0048 and 0053 (cited above), the personality associated with chatbot 512 is provided by application server 208 to conversation device 120 via network 101.


2. The conversation system according to claim 1, wherein the central processing unit estimates the mental state of the user on the basis of a displacement from the personality information of the user that is acquired from the detected biological information of the user. See Negishi, col. 4, lines 62-68, e.g. “changes in pupil movement …”

In regard to claim 4, Negishi discloses:
4. The conversation system according to claim 1, wherein the central processing unit includes a biological sensor and detects at least any one of a skin potential, a heart rate, and volume pulse waves of peripheral blood vessels of the user. See Negishi, col. 4, lines 64-66, e.g. “pulsation, body temperature, blood pressure.”

In regard to claim 5, parent claim 2 is addressed above. All further limitations have been addressed in the above rejection of claim 4. 

Claims 12-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Noda and Hodge as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0317030 by Shen et al. (“Shen”).


12. The conversation system according to claim 1, wherein the central processing unit acquires the personality information of the user from results of a questionnaire or a personality diagnosis test. See Shen, ¶ 0034, e.g. “Conversation-simulating system 102 can include a storage device 110 that stores behavior surveys 112, and uses the survey responses from users to generate user profiles 114. Behavior surveys 112 can include questions designed to identify personality traits that are specific to user 106, such as the Myers-Briggs Type Indicator (MBTI) assessment test, which is designed to measure psychological preferences as to how users perceive their environment and make decisions.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Negishi’s personality information with Shen’s survey in order to determine behavior characteristics and identify personality traits for users as suggested by Shen.

In regard to claims 13 and 15-16, parent claims 2 and 4-5 are respectively addressed above. All further limitations have been addressed in the above rejection of claim 12. 


19. The conversation system according to claim 1, wherein the central processing unit acquires a diplomatic-introvert scale, a neurotic scale, and a psychotic tendency scale as the personality information of the user. See Shen, ¶ 0013-0014 and 0034, e.g. “the personality-trait categories include one or more of: … extraversion; … neuroticism; psychoticism.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Negishi’s personality acquisition with Shen’s personality categories in order to help train a simulated conversation for a user as suggested by Shen (see at least ¶ 0030).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Noda and Hodge as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2007/0074114 by Adjali et al. (“Adjali”).

In regard to claim 21, Negishi does not expressly disclose the claimed limitations. However, Adjali teaches: 
21. The conversation system according to claim 1, wherein the personality of the conversation device comprises a posture or a behavior of the conversation device. See Adjali, ¶ 0100, e.g. “the module 10 can cause the character to gesture or move (e.g. walk, wave its hand, shake its leg, perform a handstand etc.), or exhibit any facial expression (e.g. smile, wink, poke its tongue out etc.) as deemed appropriate for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2013/0103195 by Anhalt et al. See ¶ 0051-0052, e.g. “A sensor on a human … heart rate.”
U.S. Patent Application Publication 2007/0282912 by Reiner. See ¶ 0051-0054, e.g. “test questions … Personality.”
U.S. Patent Application Publication 2014/0032358 by Perkowitz See ¶ 0103 and 0111, e.g. “personality dimensions described above can be determined for a person by asking them to answer a questionnaire.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121